Citation Nr: 1618248	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a stomach condition, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1973 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a stomach condition and hypertension are addressed in the REMAND portion of the decision below and     are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a stomach condition was last denied in a December 2009 decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final December 2009 denial is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a stomach condition.

3.  The Veteran's claim for entitlement to service connection for hypertension was denied in a December 2009 decision that was not appealed, nor was any new and material evidence submitted within the appeal period.
4.  Evidence received since the final December 2009 denial is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The December 2009 decision that denied the Veteran's claim for entitlement to service connection for a stomach condition is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the final December 2009 denial is new and material; the criteria to reopen the claim for entitlement to service connection for a stomach condition have been met.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2015).

3.  The December 2009 decision that denied the Veteran's claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  Evidence received since the final December 2009 denial is new and material; the criteria to reopen the claim for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Petitions to Reopen 

Service connection for a stomach condition was originally denied in a January         1985 rating decision on the basis that there was no evidence of a diagnosed     stomach condition during service, or evidence of a stomach ulcer manifested to         a compensable degree within one year of the Veteran's separation from service.  Although the Veteran was notified of this rating decision and his appellate rights
in a January 17, 1985 letter, he did not appeal.  Additionally, new and material evidence regarding these claims was not received within the appeal period.  As such, the January 1985 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Service connection for hypertension was denied in a September 2002 Board decision on the basis that the Veteran's hypertension was not incurred in or aggravated by service.  Although the Veteran was notified of the Board decision,  he did not appeal.  Additionally, neither the Veteran nor his representative filed a motion for reconsideration.  As such, the September 2002 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

Service connection for a stomach condition and hypertension were last denied in     a December 2009 decision, on the basis that new and material evidence had not been received to reopen the previously denied claims.  Although the Veteran was notified of this decision and his appellate rights, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the December 2009 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In January 2011, the Veteran filed a petition to reopen his claims for hypertension  and a "stomach condition."  In an April 2011 decision, the AOJ denied the Veteran's petitions to reopen finding that new and material evidence had not been received.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in December 2009 includes additional lay statements, private treatment records, VA treatment records, and the Veteran's testimony at his February 2016 hearing.  All the evidence is new, in that it was not previously of record at the time of the December 2009 decision.  Furthermore, the lay statements are material because they relate to the Veteran's in-service and post-service stomach and hypertension symptoms.  As this evidence must be presumed credible for purposes of reopening a claim and goes to one of the previously unestablished elements for service connection, a possible relationship to service, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for a stomach condition and hypertension          are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for stomach disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.



REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The Veteran has not been provided a VA examination regarding his claims.         The medical evidence of record indicates that the Veteran is currently receiving treatment for ongoing gastrointestinal symptoms and hypertension.  His service treatment records document treatment for stomach symptoms including abdominal pain, nausea, vomiting, and diarrhea.  Additionally, the Veteran testified that he had isolated high blood pressure readings during service, and that he was prescribed antihypertensive medications within a year of his discharge from service.  Based   on the foregoing, the Board finds that VA examinations are warranted with respect to these claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record suggests there are outstanding private treatment records that may be relevant to the Veteran's claims.  Specifically, in January 2011, the Veteran provided completed VA Forms 21-4142 authorizing VA to obtain private treatment records from George Washington University Hospital.  To date, VA has not requested or otherwise obtained treatment records from this provider.

Additionally, a July 30, 2014 VA treatment record noted that the Veteran had applied for Social Security Administration (SSA) disability benefits twice.  The Veteran's SSA records have not been associated with the claims file.  On remand, the Veteran's SSA records, as well as the medical records and assessments used in adjudicating his claims, should be requested.

Finally, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all VA treatment records dating since August 2014, to include any fee basis treatment records.  All attempts to obtain these records must be documented in the claims file.  If records do not exist, the claims file should be annotated and the Veteran notified that records do not exist.

2.  Ask the Veteran to provide a completed release form with the names and addresses of all medical care providers who have treated him for his claimed disabilities, to include George Washington University Hospital.  After securing  any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such. 

3.  Request from SSA the disability decisions and all related records concerning the Veteran's applications for disability benefits, and associate these records with the claims file.

4.  After the above development is completed to the extent possible, schedule the Veteran for a VA examination to determine the relationship, if any, between his claimed stomach condition and his military service.  Following review of the claims file, the examiner should identify any diagnosed stomach condition.  For any diagnosed stomach condition, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) related to service, to include the Veteran's recurrent in-service treatment for abdominal pain, nausea, vomiting, and diarrhea.  Please explain why or why not.  

5.  Schedule the Veteran for a VA examination                to determine the relationship, if any, between his hypertension and his military service.  Following review of the claims file and examination of the Veteran, the examiner should state whether the Veteran's hypertension at least as likely as not (50 percent probability or greater) began in service or is otherwise related to service.  The examiner should explain why or why not. 

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


